DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2020.
Applicant's election with traverse of claims 1-13 in the reply filed on 04/28/2020 is acknowledged.  The traversal is on the ground(s) that Group I drawn to claims 1-13 and Group II drawn to claims 14-24 and 26.  This is not found persuasive because: 
Applicant argues dependent claim 25 should be part of group I. Furthermore, MPEP 1893.03(d) recites that “a national stage application containing claims to different categories of invention will be considered to have unity if the claims are drawn to a process and apparatus or means specifically designed for carrying out said process…” and that there is no burden because the search and examination required for any Group necessarily includes the search and examination required for the remaining groups.
In response to this argument, Examiner does not agree that claim 25 should be part of Group I or the Groups should be considered together simply based upon dependency.  As discussed in MPEP 1893.03(d) The principles of unity of invention are used to determine the types of claimed subject matter and the combinations of claims to different categories of invention unity of invention is not always based upon dependency of claims.
In the present situation the apparatus and method have separate special technical features.  As elaborated herein, Group I is based on the special technical feature of controlling a stop including a level and modifying the moment at which a sheet of glass comes in contact with at least two stops and controlling the length of time between contacts of a stop as pointed out in the claims and at least page 1, paragraph 2 of the present specification.  Group II establishes a contact between an edge face and a stop.  The groups require separate special technical features and would further cause a burden on the Examiner because the actual structure of the apparatus for carrying out the special technical feature of Group I does not overlap in scope with the method having a separate special technical feature and would require separate search terms as well as searching in other areas of conveyor devices while Group II requires the special technical feature of adjusting speed of the glass sheet searching in areas which adjust speed and include contactless detection. Because claim 25 is directed towards the apparatus of Group I the restriction requirement for that claim has been withdrawn and it has been considered below.
However with respect to the rest of the claims the Groups are maintained and the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the other" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the following sheets" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests language such as, "for conveying sheets of glass by advancing them sequentially" wherein subsequent dependent claims of claim 1 are amended to refer back to claim 1 properly for example claim 9 would refer back to “a subsequent sheet”

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “gives rise” in claim 2 is used by the claim to mean “causes,” while the accepted meaning is not clearly defined in the art. The term is indefinite because the specification does not clearly redefine the term.
Claim 11 recites “when the sheets of glass are first taken over by the conveyor” it is unclear what taken over is intended to mean.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahrig et al. (US 4632688) referred to as Rahrig herein after.
Regarding claims 1, 7, and 25, Rahrig discloses a conveying device for conveying sheets of glass advancing one behind the other, i.e. subsequent manufacturing operations (Col 1; line 16, Fig 5-6), the conveying device comprising a  conveyor of rollers, such as rollers 12, configured to convey the sheets of glass (11) in a longitudinal direction (see at least Fig 5-6, Col 3; line 54-Col 4; line 47).
Rahrig discloses detection device depicted in at least Fig 1, 5-6 capable of detecting the orientation of a sheet of glass, (for example: “synchronizing the movement of glass sheets in accordance with this invention”/  “this is an alternative embodiment of the apparatus for synchronizing according to the present invention” and “align the leading edge” (Col 3; 54-56 and Col 4; lines 20-21, 48-55).
Rahrig discloses the apparatus Fig 5-6 comprising two stops (43) capable of coming into contact with the edge face of the sheet of glass (11) and shown in Fig 5-6.
The detection device comprises and actuator (36), photocell detector (42) and power supply (37) capable of delivering an electrical signal relating to each stop. 

The limitation of claim 1 including; “making it possible to establish the length of time between contacts between the sheet of glass and each stop.” The device of Rahrig inherently carries out this function by determining the aligning a leading edge (25) with respect to the path of travel.  Furthermore, this limitation does not add a structural difference and is functionally capable of carrying out this step See also Col 3; lines 35-68 discussing the measurement and alignment of the leading edge and determination of sensing a reference point, wherein the time measurement of claim 1 is not required to be in minutes or second but could be considered as a number of rollers or time from one roller to another.
Regarding claim 2, it is unclear what Applicant intends by “gives rise” as discussed regarding claim 1 above the stops (43) contact the glass sheet (11) leading edge (27) first wherein this is converted into an electrical signal. Furthermore the stops are capable of movement as discussed in (Col 4; lines 1-19). This claim is does not recite any structures and the apparatus of Rahrig is functionally capable of the limitations of claim 2.
Regarding claim 3, This claim is does not recite any structures and the apparatus of Rahrig is functionally capable of the limitations of the movement of the stop at the a level of the sheet of glass is comprised in the range from 0.2 to 1.5 mm, for example in the situation the glass is aligned within this range this limitation would be met but there is no structural difference in the device.

Regarding claim 5, Rahrig discloses a device wherein the stops are functionally capable and function to limit to the a longitudinal movement of the sheet of glass as described above regarding contacting the leading edge of the glass.
Regarding claim 6, Rahrig discloses a series of stops and sensors for aligning a glass sheet on a conveying device (Fig 5-6) Rahrig additionally discloses a photocell detector that triggers the power supply thus capable of a slowing of the conveyor before a sheet of glass comes into contact with one of the stops (Col 4; line 1-Col 5; line 10).
Regarding claim 8-11, and 25 the device of Rahrig has the movable stops on a glass sheet conveyor comprised of conveying rollers, wherein said stops are set to come in contact with a leading edge which may measure the stop from the other stop via an actuator and cam, the device further comprising a power supply, photocell detector and means of alignment due to the sensing of the stops as discussed regarding claims 1-7 above. The claim language of claims 8-13 does not add any structure that would differentiate claims 8-13 form the device of Rahrig.
Regarding claims 12-13, Rahrig discloses the may be used on a conveyor comprising rollers and may be immediately subsequently on a bending apparatus.  Furthermore, press bending gravity bending are all well-known means of bending glass sheets known in the art (Col 2; lines 37-39).

Conclusion

US 4985059 A –two stops engaging leading edge on glass sheet conveyor
US 5090989 A, US 5297669 A – alignment of glass sheet for ring bending, press bending and positioning at time of shaping
US 5131937 A- alignment of glass sheet on conveyor along edges perpendicular to conveyor rollers
US6984837B2
US 6984837 optical telemeter
US 7712334 B, US 4475937 A, US 5927469 A positioning glass on conveyor rollers
US 4838920 A- conveyor press bending with positioning
US 7712334 B2- alignment of glass sheet on roller conveyor by movement of rollers
US 20140271058 A1- sense leading edge locations generate signal
US 20040007020 A1, US 20100186452 A1  – positioning of glass on roller conveyor with slowing of rollers, speed of conveyor with glass sheet leading edge decelerating, controlling position
US 8881551 B2- two stops with leading edge alignment glass sheet
US 20170121128 A1 –sensing leading extremity of glass sheet conveyor, press bending
US 7419045 B2 roller conveyor alignment of packages
US 20120198890 A1- time between one or more portions of glass sheet [0023]
US 20100218555 A1 – edge detected controller determines position









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN

Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741